Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  August 21, 2006                                                                     Clifford W. Taylor,
                                                                                                Chief Justice

  3 May 2006                                                                         Michael F. Cavanagh
                                                                                     Elizabeth A. Weaver
  128878                                                                                    Marilyn Kelly
                                                                                       Maura D. Corrigan
  46TH CIRCUIT TRIAL COURT,                                                          Robert P. Young, Jr.
             Plaintiff, Counter-Defendant,                                           Stephen J. Markman,
                                                                                                     Justices
             Third-Party Plaintiff-Appellee, 

                                                          SC: 128878      

  v                                                       COA: 254179       

                                                          Crawford CC: 02-005951-CZ
  COUNTY OF CRAWFORD and CRAWFORD
  COUNTY BOARD OF COMMISSIONERS,
           Defendants, Counter-Plaintiffs,

           Third-Party Plaintiffs-Appellants,

  and 

  COUNTY OF KALKASKA,

           Intervening Defendant,                     

           Counter-Plaintiff, Third-Party                    

           Plaintiff-Appellant,

  and
  COUNTY OF OTSEGO,

             Third-Party Defendant. 

  _______________________________________

       On order of the Court, on the Court’s own motion, the opinion of July 28, 2006 is
  amended as follows:

         On page 27 of the slip opinion, the third sentence of the first full paragraph which
  currently reads:

         “Where the total or line item appropriation is insufficient, the court must go
         back to the county board of commissioners to seek an additional
         appropriation.”

  is inconsistent with AO 1998-5. AO 1998-5 states that a trial court may not move funds
  between line items absent the prior approval of the funding unit in only two situations, in
  order to: (a) create new personnel positions or to supplement existing wage scales or
  benefits; or (b) reclassify an employee to a higher level of an existing category. For all
                                                                                                               2

other transfers between line items, AO 1998-5 merely requires courts to “notify the
funding unit . . . of transfers between lines within 10 business days of the transfer.” Thus,
the common understanding of the AO has been that a court may transfer funds between
line items, thereby exceeding the amount appropriated within one of the lines, absent
prior approval of the funding unit-- subject to the two exceptions above-- as long as it
gives notice within 10 days and does not exceed the total appropriation.

      Accordingly, the third sentence of the first full paragraph on page 27 of the slip
opinion is corrected to read as follows:

      “Where the total or line item appropriation is insufficient, the court must follow
      the procedures set forth in AO 1998-5.”




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         August 21, 2006                     _________________________________________
        t0721                                                                Clerk